DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 7, 11, and 16 have been amended. Claims 2-3, 9-10, 12, 18-21 have been cancelled.

 Response to Arguments
Applicant’s arguments, filed 07/30/2021, with respect to rejection of pending claims under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  The rejections of claims 1, 4-8, 11, 13-17 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1, 4-8, 11, 13-17 filed 07/30/2021, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to an image encoder decoder that predicts a block of prediction samples that includes a predicting with a motion vector from different picture and padding the first block of prediction samples to form a second block of prediction samples. The image encoder decoder calculates a gradient using second block prediction samples and encoding the current block using the calculated gradient.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
wherein the circuitry performs the following when padding the first block of prediction samples to form the second block of prediction samples: 
duplicating sample values of prediction samples located inside of the first block and along each edge of the first block to generate corresponding sample values of prediction samples located inside of the second block and outside of the first block, and 
wherein the corresponding sample values of prediction samples located inside of the second block and outside the first block surround the first block so as to be respectively adjacent to the sample values of prediction samples located inside of the first block and along each edge of the first block.
Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Chen teaches one or more motion-compensated reference pixels outside the first motion-compensated reference block and the second motion-compensated reference block, the motion-compensated reference pixels can be generated by padding and fails to teach the underlined limitations.
Lainema teaches a closest reference sample in reconstructed area R is duplicated for unavailable reference samples in unavailable area U and fails to teach the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486